Exhibit 99.1 Gravis Oil announces resignation of an Officer and Director OTCB: GRAVF CALGARY, Jan. 24, 2012 /CNW/ - Gravis Oil Corporation ("Gravis" or the "Company") - OTCBB: GRAVF; Mr. Tim Morrison has resigned as the Company's CEO, President and Secretary and also from its board of directors to seek other opportunities. The board of directors of Gravis wishes to acknowledge the many contributions that Mr. Morrison has made to the Company and wishes him every success in his future endeavors. Mr. Jeffrey Freedman, our CFO, will assume Mr. Morrison's duties until replacements for his vacated officers' positions are found. On behalf of the Board of Directors Jeffrey Freedman, CFO Gravis Oil Corporation CONTACT: Call Toll Free: 1-877-235-9230 Or email Info@gravisoil.com %CIK: 0001172298 For further information: Call Toll Free: 1-877-235-9230 Or emailInfo@gravisoil.com Four Oaks Place 1330 Post Oak Blvd., Suite 2300 Houston, Texas 77056 CO: Gravis Oil Corporation CNW 17:14e 24-JAN-12
